Third District Court of Appeal
                               State of Florida

                       Opinion filed October 13, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1528
                       Lower Tribunal No. 17-19229
                          ________________


                              Edwin Torres,
                                  Appellant,

                                     vs.

               Kendall Healthcare Group, Ltd., etc.,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Daryl E.
Trawick, Judge.

     McCarthy & Yersel, PLLC, and Emre Yersel and Martin G. McCarthy
and Laura Cordell, for appellant.

     Lewis Brisbois Bisgaard & Smith LLP., and Cindy J. Mishcon and Kevin
M. Vannatta (Fort Lauderdale), for appellee.


Before SCALES, GORDO and LOBREE, JJ.

     LOBREE, J.

     Edwin Torres challenges the trial court’s dismissal with prejudice of his
negligence action against Kendall Healthcare Group, Ltd. The operative

complaint alleged that Mr. Torres was admitted as a patient to Kendall

Healthcare’s facility, where he underwent diagnostic imaging. After the

imaging was complete, he attempted to transfer from the exam table to his

wheelchair but fell and injured himself when the wheelchair rolled away

because his assigned attendant failed to properly secure its brakes. The trial

court dismissed the action finding it sounded in medical malpractice rather

than ordinary negligence, and Mr. Torres failed to comply with the statute of

limitations in section 95.11(4)(b), Florida Statutes, as well as the mandatory

pre-suit requirements in chapter 766, Florida Statutes.

      In order to determine whether Mr. Torres’ failure to comply with the

statute of limitations for medical malpractice claims and the pre-suit

requirements in chapter 766 is fatal to his claim, a determination needs to be

made as to whether this suit is for medical malpractice or ordinary, which is

an intensively fact based analysis. See Nat’l Deaf Acad., LLC v. Townes,

242 So. 3d 303, 312 n.6 (Fla. 2018) (“Whether the kinds of claims presented

in [“gray-area”] cases sound in ordinary or medical negligence depends on

both the specific circumstances under which the injury occurred and the

allegations in the pleadings.”) (emphasis added).         At this stage of the

proceedings, however, our inquiry is limited to the factual allegations within

                                      2
the four corners of Mr. Torres’ complaint, which we must accept as true. See

Holmes Reg’l Med. Ctr., Inc. v. Dumigan, 151 So. 3d 1282, 1286 (Fla. 5th

DCA 2014). Because Mr. Torres alleged sufficient facts to plead his action

as one sounding in ordinary negligence, a dismissal with prejudice was not

warranted at this juncture. See McManus v. Gamez, 276 So. 3d 1005, 1009-

10 (Fla. 2d DCA 2019). Accordingly, we reverse and remand for further

proceedings consistent with this opinion.




                                     3